DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant’s election without traverse of Group I and species Co2(CNtBu)8 claims 1-8 in the reply filed on 03/14/2022 is acknowledged. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (Inorganic Chemistry, 1978, 17(11),3111-3114, applicants submitted in IDS).
Regarding claims 1-7, Yamamoto et al. teach a dicobalt octa-isocyanide catalyst Co2(NC-2,6-Me2C6H3)8 1a used for hydroformylation of olefins (page 3111).
2C6H3, m=8, x=1.
The phrase of "having the activity in at least one reaction selected from hydrosilylation reaction or hydrogenation reaction…” recites in claim 1 are interpreted as intended use. 
Per MPEP 2111, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
Since Yamamoto  et al. teach the same catalyst composition as the instant claims, it would expect to be capable of performing these specific chemical reactions as per applicant claim 1. Therefore, it meets the claim limitations.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barker et al. (J.C.S. Chem. Comm., 1977, 256-258).
Regarding claims 1-8, Barker et al. teach Co2(CNtBu)8 which reads on applicant’s elected catalyst species and instant claimed catalyst (Title and Figure 1):

    PNG
    media_image1.png
    721
    722
    media_image1.png
    Greyscale

The phrase of "having the activity in at least one reaction selected from hydrosilylation reaction or hydrogenation reaction…” recites in claim 1 are interpreted as intended use. 
Per MPEP 2111, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
Since Barker et al. teach the same catalyst composition as the instant claims, it would expect to be capable of performing these specific chemical reactions as per applicant claim 1. Therefore, it meets the claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1738